In a wrongful death action, based upon medical malpractice, defendants Voges, Putignano and D’Angelo appeal (1) from an order of the Supreme Court, Dutchess County, dated June 19, 1979, which denied their motion to strike plaintiff’s note of issue and statement of readiness on the ground that all preliminary proceedings had not been completed and (2) as limited by their brief, from so much of a further order of the same court, dated August 7,1979, as, upon reargument, adhered to the original determination. (We deem the notice of appeal dated August 20,1979, to recite that the appeal is from the order dated August 7,1979. See CPLR 5520, subd [c].) Appeal from the order dated June 19, 1979, dismissed as academic, without costs or disburse*848ments. That order was superseded by the order granting reargument. Order dated August 7, 1979, affirmed insofar as appealed from, without costs or disbursements. No opinion. Titone, J. P., Mangano, Martuscello and Weinstein, JJ., concur.